Citation Nr: 0815289	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  04-15 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent 
prior to April 23, 2003, and subsequent to May 31, 2003, for 
residuals of status post operative medial meniscus repair of 
the left knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from April 1981 to 
January 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The veteran was scheduled for a Board video conference 
hearing in May 2007 which he requested to be postponed.  He 
was scheduled for another Board video conference hearing in 
April 2008.  The veteran failed to report for the scheduled 
hearing and did not request another postponement.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.  


REMAND

The veteran has appealed the initial disability evaluation 
assigned by the RO in December 2002 for his left knee 
disability.  The last time the disability was examined for VA 
compensation and pension purposes was in December 2005.  A 
liberal reading of an April 2008 statement from the veteran's 
representative indicates that the symptomatology associated 
with the service-connected left knee has increased in 
disability since the December 2005 VA examination.  The 
representative noted that the last VA examination was nearly 
two and one half years old and that VA must provide a new VA 
examination when the veteran claims a disability is worse 
than originally rated.  The Board finds that the veteran 
should be scheduled for a current VA examination to determine 
the severity of symptomatology associated with his service-
connected left knee disability.  See 38 U.S.C.A. § 
5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an affirmative 
duty to obtain an examination of the claimant at Department 
health-care facilities if the evidence of record does not 
contain adequate evidence to decide a claim).  See also 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Court of 
Appeals for Veterans Claims ("the Court") determined the 
Board should have ordered contemporaneous examination of 
veteran because a 23-month old exam was too remote in time to 
adequately support the decision in an appeal for an increased 
rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where 
record does not adequately reveal current state of claimant's 
disability, fulfillment of statutory duty to assist requires 
a contemporaneous medical examination, particularly if there 
is no additional medical evidence that adequately addresses 
the level of impairment of the disability since the previous 
examination).  

Accordingly, the case is REMANDED for the following action:

1.  Copies of updated treatment records 
pertaining to the left knee (VA and non-
VA), covering the period from December 
23, 2005, to the present should be 
obtained and associated with the claims 
file.

2.  Schedule the veteran for a VA 
orthopedic examination to determine the 
severity of his residuals of status post 
operative medial meniscus repair of the 
left knee.  The examination report should 
set forth all objective findings 
regarding the veteran's service-connected 
left knee disability, including range of 
motion measurements.  The examiner should 
be requested to identify any objective 
evidence of pain, painful motion, or 
functional loss due to pain as a result 
of the left knee disability.  The extent 
of any weakened movement, excess 
fatigability or incoordination associated 
with this disability should be 
specifically assessed.  The examiner 
should also express an opinion as to 
whether there would be additional limits 
on functional ability during flare-ups 
(if the veteran describes flare-ups), 
and, if feasible, express this in terms 
of additional limitation of motion during 
flare-ups.  If not feasible, the examiner 
should so state.  All indicated studies 
should be performed, and the rationale 
for all opinions expressed should be 
provided.  The veteran's claims file must 
be made available to the examiner for 
review of pertinent documents therein in 
connection with the examination, and the 
examiner is to indicate in the report 
whether the file was reviewed.

The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim. 

3.  After completion of the foregoing, 
readjudicate the issue on appeal.  If the 
benefit sought on appeal remains denied, 
the veteran and his service 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response. 

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

